Name: 2012/474/EU: Commission Implementing Decision of 13Ã August 2012 on the approval by the Commission of sampling plans for the weighing of fisheries products in accordance with Article 60(1) and 60(3) of Council Regulation (EC) NoÃ 1224/2009 and of control plans for the weighing of fisheries products in accordance with Article 61(1) of Regulation (EC) NoÃ 1224/2009 (notified under document C(2012) 5568)
 Type: Decision_IMPL
 Subject Matter: fisheries;  Europe;  technology and technical regulations;  economic analysis
 Date Published: 2012-08-15

 15.8.2012 EN Official Journal of the European Union L 218/17 COMMISSION IMPLEMENTING DECISION of 13 August 2012 on the approval by the Commission of sampling plans for the weighing of fisheries products in accordance with Article 60(1) and 60(3) of Council Regulation (EC) No 1224/2009 and of control plans for the weighing of fisheries products in accordance with Article 61(1) of Regulation (EC) No 1224/2009 (notified under document C(2012) 5568) (Only the Dutch, English, Estonian, Finnish, German, Lithuanian, Polish and Swedish texts are authentic) (2012/474/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 60(1) and (3) and Article 61(1) thereof, Having regard to the submission of sampling plans and control plans by Member States, Whereas: (1) Pursuant to Article 60(1) and (2) of Regulation (EC) No 1224/2009 a Member State should ensure that all fisheries products are weighed on landing prior to the fisheries products being held in storage, transported or sold, on systems approved by the control authorities unless it has adopted a sampling plan approved by the Commission and based on the risk-based methodology established in Article 76(1) of Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy (2) in conjunction with Annex XIX to the same Regulation. (2) Pursuant to Article 60(3) of Regulation (EC) No 1224/2009 Member States may permit fisheries products to be weighed on board the fishing vessel, by way of derogation from the general weighing obligation established in Article 60(1), and provided the Member State has adopted a sampling plan as referred to in Article 60(1), approved by the Commission and based on the risk-based methodology established in Article 76(2) of Implementing Regulation (EU) No 404/2011 in conjunction with Annex XX to the same Regulation. (3) Pursuant to Article 61(1) of Regulation (EC) No 1224/2009 Member States may permit fisheries products to be weighed after transport from the place of landing provided that they are transported to a destination on the territory of the Member State concerned and that this Member State has adopted a control plan approved by the Commission and based on the risk-based methodology established in Article 77(1) of Implementing Regulation (EU) No 404/2011 in conjunction with Annex XXI to the same Regulation. (4) Sampling plans of Germany (14.11.2011), Ireland (7.11.2011), Lithuania (11.1.2012), the Netherlands (18.1.2012), Poland (5.3.2012), Finland (7.11.2011) and the United Kingdom (15.12.2011) and control plans of Germany (14.11.2011), Estonia (15.12.2011), Ireland (7.11.2011), Poland (5.3.2012), Finland (7.11.2011) and the United Kingdom (15.12.2011) have been submitted to the Commission for approval. They are in line with the relevant risk-based methodologies. They should therefore be approved. (5) This Decision constitutes the approval decision within the meaning of Article 60(1) and (3) and Article 61(1) of Regulation (EC) No 1224/2009. (6) The Commission needs to monitor the application of the sampling plans and control plans both with respect to their effective operation as well as to their regular review by the Member State concerned. For that reason Member States should report to the Commission on the application of these plans, HAS ADOPTED THIS DECISION: Article 1 1. The sampling plans according to Article 60(1) of Regulation (EC) No 1224/2009 of Germany, Ireland, Lithuania, Poland, Finland and the United Kingdom for the weighing of fisheries products are approved. 2. The sampling plans according to Article 60(3) in conjunction with Article 60(1) of Regulation (EC) No 1224/2009 of Germany, Ireland, Lithuania, the Netherlands and the United Kingdom for the weighing of fisheries products on board the fishing vessel are approved. 3. The control plans according to Article 61(1) of Regulation (EC) No 1224/2009 of Germany, Estonia, Ireland, Poland, Finland and the United Kingdom for the weighing of fisheries products after transport to a destination on the territory of the Member State concerned are approved. Article 2 The Member States referred to in Article 1 shall transmit a report to the Commission on the application of the sampling plans and control plans referred to in Article 1 before 1 April 2014. Article 3 This Decision is addressed to the Federal Republic of Germany, the Republic of Estonia, Ireland, the Republic of Lithuania, the Kingdom of the Netherlands, the Republic of Poland, the Republic of Finland and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 13 August 2012. For the Commission Maria DAMANAKI Member of the Commission (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 112, 30.4.2011, p. 1.